             Case 1:19-cv-05200-RA Document 27 Filed 03/05/21 Page 1 of 7


                                                                  USDC-SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#:
 DANIEL WILLIAMS,                                                 DATE FILED:

                            Plaintiff,
                                                                    19-CV-5200 (RA)
                       v.
                                                                    MEMORANDUM
 NEW YORK CITY DEPARTMENT OF                                       OPINION& ORDER
 CORRECTION, et al.,

                            Defendants.



RONNIE ABRAMS, United States District Judge:

       Plaintiff Daniel Williams brings this action against Defendants New York City Department of

Correction, the City of New York, and John Does 1-10 (collectively, “Defendants”), alleging unlawful

race discrimination and retaliation under federal, state, and local law. After his original complaint was

dismissed, Williams filed an amended complaint that contained two new factual allegations but

otherwise mirrored his initial complaint. Defendants have moved to dismiss the amended complaint.

For the reasons that follow, Defendants’ motion is granted.

                                               BACKGROUND

       In June 2019, following his termination from the New York City Department of Correction,

Williams commenced this action, bringing claims against Defendants under Title VII of the Civil Rights

Act of 1964, 42 U.S.C §§ 2000-e, et seq. (“Title VII”), the New York State Human Rights Law, N.Y.

Exec. Law §§ 290, et seq. (“SHRL”), and the New York City Human Rights Law, N.Y. Admin. Code

§§ 8-101, et seq. (“CHRL”). See Dkt. 1.

       On January 30, 2020, the Court granted a motion to dismiss Williams’s claims upon finding that

he had failed to plausibly state a claim for relief, but granted him leave to amend. See Williams v. New
               Case 1:19-cv-05200-RA Document 27 Filed 03/05/21 Page 2 of 7



York City Dep’t of Corr., No. 19-CV-5200 (RA), 2020 U.S. Dist. LEXIS 16241, 2020 WL 509180, *3

(S.D.N.Y. Jan. 30, 2020). The Court assumes the parties’ familiarity with the prior opinion.

        The amended complaint largely mirrors the initial complaint, with the addition of two new

allegations. First, Williams newly alleges that “[i]n December of 2017, [he] was approached by

Investigator Brooks while at work and told, “you are Williams…right? Pray you make it past probation.

Investigations is slaying people that look like me and you and giving everybody else a pass.” Am.

Compl. at ¶ 26. Second, Williams asserts that “[u]pon information and belief, all of the non-African-

American probationary officers present 1 had similar performance evaluations, disciplinary histories and

engaged in conduct similar to” Williams. Id. at ¶ 29.

        Defendants moved to dismiss the amended complaint. Dkt. 21.

                                                   LEGAL STANDARD

        To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint must plead sufficient

facts to state a claim for relief that is “plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009). On a motion to dismiss, the Court accepts all of the plaintiff’s factual

allegations in the complaint as true. See Chambers v. Time Warner, Inc., 282 F.3d 147, 152 (2d Cir.

2002). However, “that tenet is inapplicable to legal conclusions, and threadbare recitals of the element

of a cause of action, supported by mere conclusory statements, do not suffice.” Harris v. Mills, 572 F.3d

66, 71 (2d Cir. 2009) (internal quotation marks omitted).




1
  Although the amended complaint is unclear on this point, the Court presumes that Williams refers to the March 2017
incident in which Williams’s superior pepper sprayed an inmate when he discusses the other officers “present.” Am.
Compl. ¶ 29.

                                                                2
               Case 1:19-cv-05200-RA Document 27 Filed 03/05/21 Page 3 of 7



                                                 DISCUSSION

  I.   Discrimination

       In its prior decision, the Court concluded that Williams had failed to state a claim of

discrimination because he “ha[d] proffered no facts to support a plausible allegation that Defendants’

conduct was motivated by discriminatory intent.” Williams, 2020 WL 509180, at *3. In his initial

complaint, Williams claimed he was subject to discriminatory “investigations and charges” following

the March 2017 incident, but failed to articulate the basis of these investigations, who conducted them,

or when they occurred. Id. Noting that “this information should [have been] readily available to him”

at the pleading stage, the Court concluded that by omitting this information, Williams had failed to plead

any “facts to support a plausible allegation that Defendants’ conduct was motivated by discriminatory

intent.” Id.

       In his amended complaint, Williams provides none of this missing information. Instead, he

pleads a new factual allegation—the statement of Investigator Brooks that “Investigations is slaying

people that look like me and you and giving everybody else a pass”—which he asserts “provides a key

factual allegation that establishes a plausible claim for discrimination based on race.” Pl. Mem. at 1.

The Court disagrees. As a threshold matter, Williams provides no information about Investigator

Brooks’s ethnicity, including whether Brooks was referring to African Americans when he said “people

that look like me and you.” Am. Compl. ¶ 26. Williams has also not pled how “Investigations” was

connected with his firing and the role that unit played a role in Williams’s termination. And to the extent

that “Investigations” was involved in the purportedly “aggressive but baseless investigations and

meritless departmental charges” Williams is alleged to have experienced, id. ¶ 32, he has provided too

little information about this conduct to plausibly plead that it was discriminatory. For these reasons,

Brooks’ statement alone cannot carry Williams’s burden of showing “facts suggesting an inference of

discriminatory motivation.” Littlejohn v. City of New York, 795 F.3d 297, 311 (2d Cir. 2015).


                                                        3
              Case 1:19-cv-05200-RA Document 27 Filed 03/05/21 Page 4 of 7



       Even if Williams were to have clearly alleged that “Investigations” was responsible for his

termination and that Investigator Brooks was referring to African Americans when he said “people that

look like me and you,” these allegations would still not amount to a plausibly pled claim of

discrimination. Indeed, the statement itself suggests that Brooks was not the one making the termination

decisions. Instead, in making this statement, he appears to have been sharing with Williams his

perception of how those decisions were being made by others. Just as a plaintiff’s subjective perception

is insufficient to establish a plausible allegation of discrimination, Doe v. Columbia Univ., 101 F. Supp.

3d 356, 371 (S.D.N.Y. 2015), so too is the subjective perception of a plaintiff’s colleague, see Rafferty

v. Hempstead Union Free Sch. Dist., No. 18-CV-3321 (ADS) (AYS), 2019 U.S. Dist. LEXIS 143200,

2019 WL 7598671, *3–4 (E.D.N.Y. Aug. 21, 2019) (granting a motion to dismiss a discrimination claim

despite the plaintiff having pled, inter alia, that several colleagues expressed to him their views that the

defendant “was racist against Caucasian employees”). Cf. Lenart v. Coach, Inc., 131 F. Supp. 3d 61, 68

(S.D.N.Y. 2015) (granting a motion to dismiss a hostile workplace claim despite the plaintiff’s allegation

that his co-workers had also accused the defendant of discrimination). Williams thus cannot rely on this

statement alone to overcome Defendant’s motion to dismiss this claim.

 II.   Disparate Treatment

       Williams alternatively tries to ground his Title VII discrimination claim on a theory of disparate

treatment. Am. Compl. ¶¶ 1, 43; see also Pl. Mem. at 3–4. In its prior opinion, the Court concluded that

Williams could not do so because he had failed to show that he was treated “less favorably than a

similarly situated employee outside his protected group.” Williams, 2020 WL 509180 at *4 (citing

Graham v. Long Island R.R., 230 F.3d 34, 39 (2d Cir. 2000)). Although the initial complaint stated that

Williams was “the only African-American probationary officer present” for the altercation with the

inmate on March 24, 2017 and was “the only officer terminated as a result of this incident,” Compl. ¶

28, Williams did not plausibly allege that he was “‘similarly situated in all material respects’ to the


                                                         4
              Case 1:19-cv-05200-RA Document 27 Filed 03/05/21 Page 5 of 7



individuals with whom” he sought to compare himself. Williams, 2020 WL 509180 at *4 (quoting

Graham, 230 F.3d at 39–40).

       In his amended complaint, Williams attempts to rectify this inadequacy by asserting that “[u]pon

information and belief, all of the non-African-American probationary officers present [during the March

2017 incident] had similar performance evaluations, disciplinary histories and engaged in conduct

similar to” his own. Am Compl. ¶ 29. Without more, however, this new allegation too fails to cure the

defect in the prior pleading.

       In this Circuit, “conclusory pleadings on ‘information and belief’ are inadequate as a matter of

law” to survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Lesavoy v. Lane,

304 F. Supp. 2d 520, 527 (S.D.N.Y. 2004); see also Singa v. Corizon Health, Inc., No. 17-CV-4482

(BMC), 2018 U.S. Dist. LEXIS 3326, 2018 WL 324884, *4 (E.D.N.Y. Jan. 8, 2018) (“Alleging

something ‘upon information and belief’ does not suffice to allege a fact under Iqbal and

Twombly unless plaintiff can point to some facts that make the allegations more than pure speculation.”).

Courts only consider such pleadings proper if “the subject is not within the knowledge or control of the

plaintiff,” Jackson v. NYS Dep’t of Labor, 09-CV-6608 (KBF), 2012 U.S. Dist. LEXIS 34366, 2012 WL

843631, *4 n.3 (S.D.N.Y. Mar. 12, 2012) (citing Boykin v. Keycorp, 521 F.3d 202, 215 (2d Cir. 2008)),

or the pleadings are “accompanied by a statement of the facts upon which the belief is

founded,” Shopping Mall Investors, N.V. v. E.G. Frances & Co., Inc., No. 84-CV-1469 (JFK), 1985 U.S.

Dist. LEXIS 23199, 1985 WL 210, *8 (S.D.N.Y. Jan. 23, 1985).

       Williams has provided no statement of facts on which he bases his belief that all other

probationary officers present at the March 2017 incident “had similar performance evaluations,

disciplinary histories and engaged in conduct similar to” Williams. Am. Compl. ¶ 29. Among other

things, Williams has pled no facts about the conduct of the other probationary officers present at the

March 2017 incident, despite the fact that this information is seemingly within Williams’s personal


                                                       5
              Case 1:19-cv-05200-RA Document 27 Filed 03/05/21 Page 6 of 7



knowledge as a witness to and participant in the March 2017 incident. The amended complaint seems

to allege that Williams’s conduct during the March 2017 incident—as well as the actions he took in

response to it—was integral to his termination. See id. ¶ 27. Information about the conduct of the other

probationary officers involved in this incident is thus crucial to determining whether Williams was

treated less favorably than them, and the Court cannot overlook Williams’s failure to include any of this

information in his amended pleadings. With no more facts pled about Williams’s comparators than in

the original complaint, the Court again must conclude that Williams’s claim of disparate treatment,

“generously construed, [is] little more than conclusory statements of no probative value” and must be

dismissed. Shumway v. United Parcel Serv., Inc., 118 F.3d 60, 65 (2d Cir. 1997).

III.   Remaining Federal Claims

       The Court also dismisses Williams’s remaining federal claims. The amended complaint contains

no new factual allegations related to Williams’s claims of retaliation or hostile work environment, nor

does Williams allege new facts concerning his claims under the Fourteenth Amendment. See generally,

Am. Compl. ¶¶ 62–72, 80–85. Accordingly, the Court dismisses these claims for the reasons stated in

the prior opinion. Williams seems to no longer pursue his First and Thirteenth Amendment claims and

those claims will thus be dismissed as well.

IV.    Claims Under State and Local Law

       Finally, Williams brings claims of discrimination and retaliation under state and municipal law.

Id. ¶¶ 73–79, 86–90. Although federal district courts have supplemental jurisdiction over non-federal

law claims “that are so related to claims in the action within such original jurisdiction that they form part

of the same case or controversy under Article III of the United States Constitution,” a district court “may

decline to exercise supplemental jurisdiction over a claim” once it “has dismissed all claims over which

it has original jurisdiction.” 28 U.S.C. § 1367. “[I]n the usual case in which all federal-law claims are

eliminated before trial, the balance of factors to be considered under the [supplemental] jurisdiction


                                                         6
              Case 1:19-cv-05200-RA Document 27 Filed 03/05/21 Page 7 of 7



doctrine—judicial economy, convenience, fairness, and comity—will point toward declining to exercise

jurisdiction over the remaining state-law claims.” Valencia ex rel. Franco v. Lee, 316 F.3d 299, 305 (2d

Cir. 2003) (quoting Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988)). Here, the Court

has granted Defendants’ motion to dismiss as to all of Williams’s federal claims. See supra. “Because

the Court addressed and dismissed these claims early in the litigation, declining jurisdiction over the

remaining state and municipal claims would not disserve the principles of judicial economy,

convenience, or fairness.” Anderson v. New York City Dep’t of Fin., No. 19-CV-7971 (RA), 2020 U.S.

Dist. LEXIS 70428, 2020 WL 1922624, *10 (S.D.N.Y Apr. 21, 2020). For this reason, the Court

declines to exercise supplemental jurisdiction over Williams’s claims under state and local law.

                                            CONCLUSION

         The motion to dismiss is thus granted. The Clerk of Court is respectfully directed to terminate

the motion pending at docket entry 21 and close this case.

SO ORDERED.

Dated:      March 5, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge




                                                       7
